SUPERIOR COURT
OF THE

STATE OF DELAWARE

NOEL EASON PRIMOS KENT COUNTY COURTHOUSE
JUDGE 38 THE GREEN
DovER, DELAWARE 19901
TELEPHONE (302) 739-5331

December 23, 2020
Danna Browne James E. Drnec, Esquire
1782 Forest Park Drive Katherine J. Sullivan, Esquire
Forestville, MD 20747 Wharton Levin Ehrmantraut
& Klein, P.A.

300 Delaware Ave., Suite 1110
Wilmington, DE 19899

RE: Browne v. Bayhealth Medical Center
C.A. No. K20C-10-007 NEP

Dear Ms. Browne and Counsel:

On October 20, 2020, this Court granted Ms. Browne an additional 60 days
from the filing of the complaint, that is, until December 7, 2020, to file an affidavit
of merit. An affidavit of merit is required in health-care negligence lawsuits
governed by 18 Del. C. § 6853(a)(1). Pursuant to 18 Del. C. § 6853(a)(2), the Court
may only grant “a single 60-day extension for the time of filing the affidavit of
merit.”!

Ms. Browne filed suit against Defendant Bayhealth Medical Center, Inc.
(“Bayhealth”) on October 5, 2020, alleging medical negligence. Having not filed an
affidavit of merit with her complaint but having shown good cause for an extension,

Ms. Browne was granted the statutorily-permitted 60-day extension. As of the date

of this letter, however, Ms. Browne has not submitted an affidavit of merit.

 

' 18 Del. C. § 6853(a)(2) (emphasis added); see also Forrest v. Fresenius Kidney Care, 2018 WL
6261857, at *2 (Del. Super. Nov. 29, 2018) (stating that if the plaintiff did not file an affidavit of
merit within the 60-day extension granted by the Court, plaintiffs action would be dismissed).
Pursuant to Super. Ct. Civ. R. 41(e), Ms. Browne having failed to comply with
a statute and a Court order, the Court may dismiss the action upon notice. Therefore,
in accordance with the procedure set forth in Rule 41(e), the Office of the Kent
County Prothonotary, simultaneously with the issuance of this Letter Order, will
issue a notice to Ms. Browne indicating that her complaint will be dismissed unless,
within 15 days from the date of the notice, she files a written submission with the
Court showing good cause for why she did not submit an affidavit of merit within

the extended time provided to her by this Court in its October 20, 2020, order.”

 

IT IS SO ORDERED.
Sincerely,
/s/ Noel Eason Primos
Judge
NEP/dsc

 

* See Super. Ct. Civ. R. 41(e) (requiring that a party file a response within 15 days showing good
cause for failure to comply).